               Case 14-10979-CSS             Doc 13662         Filed 12/13/18     Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     )    Chapter 11
                                                           )
ENERGY FUTURE HOLDINGS CORP., et al.,1                     )    Case No. 14-10979 (CSS)
                                                           )
                                  Debtors.                 )    (Jointly Administered)
                                                           )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             HEARING ON DECEMBER 17, 2018 STARTING AT 11:00 A.M. (EST)2

I.       CONTESTED MATTERS GOING FORWARD:

         1.        Motion of UMB Bank, N.A., as Indenture Trustee, and Elliott for Entry of an
                   Order Amending the (A) Findings of Fact and Conclusions of Law on Joint
                   Motion to Fix Appropriate Allocation of Certain Reserves and Expenses as
                   Between the EFH and EFIH Debtors and (B) Order Fixing Appropriate Allocation
                   of Certain Reserves and Expenses as Between the EFH and EFIH Debtors [D.I.
                   13620; filed November 14, 2018]

                   Response/Objection Deadline:             November 28, 2018 at 4:00 p.m. (EST);
                                                            extended to December 5, 2018 at 4:00 p.m.
                                                            (EST) for the EFH Plan Administrator
                                                            Board

                   Responses/Objections Received:

                   A.     The EFH Plan Administrator Board’s Reservation of Rights Regarding
                          Elliott’s Motion to Amended Allocation Ruling [D.I. 13652; filed
                          December 5, 2018]

         1
           The last four digits of Energy Future Holdings Corp.’s tax identification number are 8810. The
location of the debtors’ service address is 1601 Bryan Street, Dallas, Texas 75201. Due to the large
number of debtors in these chapter 11 cases, for which joint administration has been granted, a complete
list of the debtors and the last four digits of their federal tax identification numbers is not provided herein.
A complete list of such information may be obtained on the website of the debtors’ claims and noticing
agent at http://www.efhcaseinfo.com.
         2
           The December 17, 2018 (the “December 17th Hearing”) hearing will be held before The
Honorable Christopher S. Sontchi at the United States Bankruptcy Court for the District of Delaware, 824
North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801 beginning at 11:00 a.m.
(EST). Any person who wishes to appear telephonically at the December 17th Hearing must contact
COURTCALL, LLC at 866-582-6878 prior to 12:00 p.m. (noon) (EST) on Friday, December 14, 2018
to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
Effective January 5, 2005, Revised May 11, 2018.


RLF1 20439812v.1
               Case 14-10979-CSS          Doc 13662      Filed 12/13/18   Page 2 of 7



                   Related Documents:

                   i.     Reply of UMB Bank, N.A., as Indenture Trustee, and Elliott in Support of
                          Motion for Entry of an Order Amending the (A) Findings of Fact and
                          Conclusions of Law on Joint Motion to Fix Appropriate Allocation of
                          Certain Reserves and Expenses as Between the EFH and EFIH Debtors
                          and (B) Order Fixing Appropriate Allocation of Certain Reserves and
                          Expenses as Between the EFH and EFIH Debtors [D.I. 13659; filed
                          December 12, 2018]

                   Status: The hearing on this matter will go forward.

         2.        EFH Indenture Trustee’s Motion Pursuant to 11 U.S.C. § 502(b) for
                   Determination and Allowance of Additional Amounts to be Included in Allowed
                   Claims [D.I. 13632; filed November 21, 2018]

                   Response/Objection Deadline:         December 10, 2018 at 4:00 p.m. (EST)

                   Responses/Objections Received:

                   A.     The EFH Plan Administrator Board’s Response to “EFH Indenture
                          Trustee’s Motion Pursuant to 11 U.S.C. § 502(b) for Determination and
                          Allowance of Additional Claims to be Included in Allowed Claim” [D.I.
                          13653; filed December 10, 2018]

                   B.     Elliott’s Limited Objection and Reservation of Rights Regarding the EFIH
                          Indenture Trustee’s Motion Pursuant to 11 U.S.C. § 502(b) for
                          Determination and Allowance of Addition Amounts to be Included in
                          Allowed Claims [D.I. 13654; filed December 10, 2018]

                   Related Documents:

                   i.     Re-Notice of Hearing Regarding EFH Indenture Trustee’s Motion
                          Pursuant to 11 U.S.C. § 502(b) for Determination and Allowance of
                          Additional Amounts to be Included in Allowed Claims [D.I. 13633; filed
                          November 21, 2018]

                   ii.    EFH Indenture Trustee’s Omnibus Reply in Support of Motion Pursuant to
                          11 U.S.C. § 502(b) for Determination and Allowance of Additional
                          Amounts to be Included in Allowed Claims [D.I. 13658; filed December
                          12, 2018]

                   Status: The hearing on this matter will go forward.

II.      UNCONTESTED FINAL FEE APPLICATIONS:

         3.        Final Fee Application of Kirkland & Ellis LLP and Kirkland & Ellis International
                   LLP, Attorneys for the Debtors and Debtors in Possession, for the Period from
                                                   2
RLF1 20439812v.1
               Case 14-10979-CSS          Doc 13662     Filed 12/13/18     Page 3 of 7



                   April 29, 2014 Through and Including March 9, 2018 [D.I. 13019; filed April 23,
                   2018]

                   Response/Objection Deadline:         May 15, 2018 at 4:00 p.m. (EDT)

                   Responses/Objections Received:       None.

                   Related Documents:

                   i.     Fee Committee’s Summary Report Concerning Remaining Uncontested
                          Final Fee Applications for Hearing on December 17, 2018 at 11:00 a.m.
                          E.T. [D.I. 13655; filed December 10, 2018] (the “Final Report”)

                   ii.    Certification of Counsel Regarding Omnibus Fee Orders [D.I. 13657; filed
                          December 12, 2018]

                   iii.   Omnibus Order Awarding Final Requests for Allowance of Compensation
                          for Services Rendered and for Reimbursement of Expenses [D.I. 13660;
                          filed December 12, 2018]

                   Status: On December 12, 2018, the Court entered an omnibus form of final fee
                           order granting the applicant the relief requested in connection with this
                           matter consistent with the Final Report. Consequently, no hearing with
                           respect to this matter is required.

         4.        Final Application of Proskauer Rose LLP, Counsel for Debtor Energy Future
                   Holdings Corp., for Compensation for Services Rendered and Reimbursement of
                   Expenses Incurred from November 19, 2014 Through March 9, 2018 [D.I. 13021;
                   filed April 23, 2018]

                   Response/Objection Deadline:         May 14, 2018 at 4:00 p.m. (EDT)

                   Responses/Objections Received:

                   A.     Majority Creditors’ Omnibus Preliminary Objection Regarding Final Fee
                          Applications [D.I. 13107; filed May 14, 2018]

                   Preliminary Replies Filed:

                   a.     Preliminary Reply of Deloitte & Touche LLP to Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications [D.I.
                          13142; filed May 29, 2018]

                   b.     Preliminary Reply of Filsinger Energy Partners to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13143; filed May 29, 2018]


                                                    3
RLF1 20439812v.1
               Case 14-10979-CSS          Doc 13662     Filed 12/13/18     Page 4 of 7



                   c.     Preliminary Reply of Richards, Layton & Finger, P.A. to “Majority
                          Creditors’ Omnibus Preliminary Objection Regarding Final Fee
                          Applications” [D.I. 13107] [D.I. 13144; filed May 29, 2018]

                   d.     Joinder of Alvarez & Marsal North America, LLC to “Preliminary Reply
                          of Richards, Layton & Finger, P.A. to ‘Majority Creditors’ Omnibus
                          Preliminary Objection Regarding Final Fee Applications’ [D.I. 13107]”
                          [D.I. 13145; filed May 29, 2018]

                   e.     Preliminary Reply of Enoch Kever PLLC to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13153; filed May 29, 2018]

                   f.     Preliminary Reply of Thompson & Knight LLP to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13154; filed May 29, 2018]

                   Related Documents:

                   i.     Tenth Interim Application of Proskauer Rose LLP, Counsel for Debtor
                          Energy Future Holdings Corp., for Compensation for Services Rendered
                          and Reimbursement of Expenses Incurred from September 1, 2017
                          Through December 31, 2017 [D.I. 12683; filed February 21, 2018]

                   ii.    Eleventh Interim Application of Proskauer Rose LLP, Counsel for Debtor
                          Energy Future Holdings Corp., for Compensation for Services Rendered
                          and Reimbursement of Expenses Incurred from January 1, 2018 Through
                          March 9, 2018 [D.I. 13001; filed April 23, 2018]

                   iii.   Supplement to Final Application of Proskauer Rose LLP, Counsel for
                          Debtor Energy Future Holdings Corp., for Compensation for Services
                          Rendered and Reimbursement of Expenses Incurred from November 19,
                          2014 Through March 9, 2018 [D.I. 13200; filed August 13, 2018]

                   iv.    Fee Committee’s Summary Report Concerning Remaining Uncontested
                          Final Fee Applications for Hearing on December 17, 2018 at 11:00 a.m.
                          E.T. [D.I. 13655; filed September 10, 2018]

                   v.     Certification of Counsel Regarding Omnibus Fee Orders [D.I. 13657; filed
                          December 12, 2018] (see agenda item #3ii)

                   vi.    Omnibus Order Awarding Final Requests for Allowance of Compensation
                          for Services Rendered and for Reimbursement of Expenses [D.I. 13660;
                          filed December 12, 2018] (see agenda item #3iii)

                   Status: On December 12, 2018, the Court entered an omnibus form of final fee
                           order granting the applicant the relief requested in connection with this

                                                   4
RLF1 20439812v.1
               Case 14-10979-CSS          Doc 13662     Filed 12/13/18   Page 5 of 7



                          matter consistent with the Final Report. Consequently, no hearing with
                          respect to this matter is required.

         5.        Final Fee Application of Shaw Fishman Glantz & Towbin LLC as Special
                   Delaware Counsel for the Debtors and Debtors in Possession for the Period
                   August 14, 2017 Through and Including March 9, 2018 [D.I. 13014; filed April
                   23, 2018]

                   Response/Objection Deadline:         May 14, 2018 at 4:00 p.m. (EDT)

                   Responses/Objections Received:

                   A.     Majority Creditors’ Omnibus Preliminary Objection Regarding Final Fee
                          Applications [D.I. 13107; filed May 14, 2018] (see agenda item #4A)

                   Preliminary Replies Filed:

                   a.     Preliminary Reply of Deloitte & Touche LLP to Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications [D.I.
                          13142; filed May 29, 2018] (see agenda item #4a)

                   b.     Preliminary Reply of Filsinger Energy Partners to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13143; filed May 29, 2018] (see agenda item #4b)

                   c.     Preliminary Reply of Richards, Layton & Finger, P.A. to “Majority
                          Creditors’ Omnibus Preliminary Objection Regarding Final Fee
                          Applications” [D.I. 13107] [D.I. 13144; filed May 29, 2018] (see agenda
                          item #4c)

                   d.     Joinder of Alvarez & Marsal North America, LLC to “Preliminary Reply
                          of Richards, Layton & Finger, P.A. to ‘Majority Creditors’ Omnibus
                          Preliminary Objection Regarding Final Fee Applications’ [D.I. 13107]”
                          [D.I. 13145; filed May 29, 2018] (see agenda item #4d)

                   e.     Preliminary Reply of Enoch Kever PLLC to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13153; filed May 29, 2018] (see agenda item #4e)

                   f.     Preliminary Reply of Thompson & Knight LLP to “Majority Creditors’
                          Omnibus Preliminary Objection Regarding Final Fee Applications” [D.I.
                          13107] [D.I. 13154; filed May 29, 2018] (see agenda item #4f)




                                                    5
RLF1 20439812v.1
               Case 14-10979-CSS          Doc 13662      Filed 12/13/18       Page 6 of 7



                   Related Documents:

                   i.     Fee Committee’s Summary Report Concerning Remaining Uncontested
                          Final Fee Applications for Hearing on December 17, 2018 at 11:00 a.m.
                          E.T. [D.I. 13655; filed December 10, 2018]

                   ii.    Certification of Counsel Regarding Omnibus Fee Orders [D.I. 13657; filed
                          December 12, 2018] (see agenda item #3ii)

                   iii.   Omnibus Order Awarding Final Requests for Allowance of Compensation
                          for Services Rendered and for Reimbursement of Expenses [D.I. 13660;
                          filed December 12, 2018] (see agenda item #3iii)

                   Status: On December 12, 2018, the Court entered an omnibus form of final fee
                           order granting the applicant the relief requested in connection with this
                           matter consistent with the Final Report. Consequently, no hearing with
                           respect to this matter is required.




                              [Remainder of page intentionally left blank.]




                                                   6
RLF1 20439812v.1
               Case 14-10979-CSS   Doc 13662   Filed 12/13/18    Page 7 of 7



Dated: December 13, 2018
       Wilmington, Delaware               /s/ Jason M. Madron
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Daniel J. DeFranceschi (No. 2732)
                                   Jason M. Madron (No. 4431)
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone:     (302) 651-7700
                                   Facsimile:     (302) 651-7701
                                   Email:         collins@rlf.com
                                                  defranceschi@rlf.com
                                                  madron@rlf.com
                                   -and-
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   Edward O. Sassower, P.C. (admitted pro hac vice)
                                   Stephen E. Hessler, P.C. (admitted pro hac vice)
                                   Brian E. Schartz, P.C. (admitted pro hac vice)
                                   Aparna Yenamandra (admitted pro hac vice)
                                   601 Lexington Avenue
                                   New York, New York 10022-4611
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         edward.sassower@kirkland.com
                                                  stephen.hessler@kirkland.com
                                                  brian.schartz@kirkland.com
                                                  aparna.yenamandra@kirkland.com
                                   -and-
                                   James H.M. Sprayregen, P.C. (admitted pro hac vice)
                                   Marc Kieselstein, P.C. (admitted pro hac vice)
                                   Chad J. Husnick, P.C. (admitted pro hac vice)
                                   Steven N. Serajeddini (admitted pro hac vice)
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:      (312) 862-2000
                                   Facsimile:      (312) 862-2200
                                   Email:          james.sprayregen@kirkland.com
                                                   marc.kieselstein@kirkland.com
                                                   chad.husnick@kirkland.com
                                                   steven.serajeddini@kirkland.com

                                   Co-Counsel to the EFH Plan Administrator Board



                                          7
RLF1 20439812v.1
